Citation Nr: 1612171	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-07 522	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to compensation for malignant melanoma, including status post mole removal and multiple brain lesions, under the provisions of 38 U.S.C.A. § 1151 for accrued benefits purposes. 

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to August 1962. He died in September 2008, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that there were several accrued benefits claims pending at the time of the Veteran's death and that the appellant was given broad notice of the denial of any accrued benefits claims in the February 2009 rating decision and notice letter.  Because her notice of disagreement (NOD) solely identified disagreement with the denial of compensation for malignant melanoma under 38 U.S.C.A. § 1151, the Board's jurisdiction is limited to this accrued benefits claim.  Moreover, inasmuch as the appellant did not perfect an appeal with regard to entitlement to service connection for cause of the Veteran's death, death pension benefits, or entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318, the remaining appellate issue is limited solely to entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151. 

In her February 2010 substantive appeal, the appellant requested a hearing before a Veterans Law Judge by live videoconference. However, in June 2010, the appellant withdrew her hearing request.  38 C.F.R. § 20.704(e).  

The Board remanded this case in September 2013 for further development.  The case has now been returned for appellate consideration.  



FINDINGS OF FACT

1.  The Veteran died in September 2008 due to metastatic malignant melanoma.  

2.  At the time of the Veteran's death he was service-connected for: rheumatic syndrome/fibromyalgia of unknown origin involving the muscular system; rated 40 percent disabling; major depressive disorder, secondary to rheumatic syndrome, rated 30 percent disabling; hypertension, secondary to rheumatic syndrome, rated 10 percent disabling; and a post operative (PO) scar of the left wrist, rated noncompensably disabling.  A combined disability rating of 60 percent had been in effect since March 31, 2003.  He had been granted a total disability rating based on individual unemployability due to service-connected disabilities since March 31, 2003.  Basic eligibility under 38 U.S.C. Chapter 35 had been established from April 25, 2003.  

3.  There was no VA fault in diagnosing and treating the Veteran's fatal metastatic malignant melanoma.  

4.  The Veteran death was not due to any disability entitled to compensation under 38 U.S.C.A. § 1151.  


CONCLUSIONS OF LAW

1.  The criteria for compensation for malignant melanoma, including status post mole removal and multiple brain lesions, under the provisions of 38 U.S.C.A. § 1151 for accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1151, 1521(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 3.1000 (2015).  

2.  The criteria for DIC under the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1310, 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312, 3.361 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims on appeal, by letters in October and November 2008 the RO satisfied its duty under the VCAA to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the appellant was notified of the information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified her of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist mandated by the VCAA, the Veteran's service treatment records (STRs) are on file, as are records are VA treatment.  The case was remanded in 2013 for, in part, records of the Minnesota Department of Employment and Economic Development inasmuch has the Veteran had applied to that agency for disability benefits due to melanoma skin cancer.  By letter in September 2013 the appellant was requested to execute and return the needed authorization form to allow for VA to obtain records from the Minnesota Department of Employment and Economic but that the appellant had not responded.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

Also, a VA medical opinion was obtained in 2009 but the Board found in 2013 that additional VA treatment records had been obtained thereafter and, so, that 2009 VA opinion was inadequate.  Thus, the Board remanded the case in 2013 for an additional opinion.  That opinion was obtained in November 2013.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The adequacy of the medical opinion obtained has been challenged in the October 2015 Post-Remand Brief by the appellant's service representative on the grounds that the 2013 opinion did not specifically address the issue of timeliness in the care and treatment of the melanoma, and if this delay caused, or contributed to the Veteran's ultimate demise.  However, the Board finds that when reasonably construed, the 2013 opinion did address this question in a manner which allows for appropriate appellate consideration and adjudication.  Thus, the 2013 VA opinion is accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).

And all this was in compliance with the 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As there is neither an indication that the appellant was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Background

There is no evidence of melanoma during the Veteran's period of active service from 1960 to 1962, and it is not contended otherwise.  

The Veteran sought VA treatment for a mole in 2003 and it was ultimately determined that it was melanoma.  The melanoma became malignant and metastasized, resulting in his death.  

Prior to the Veteran's death he filed a claim for service connection for removal of a mole by VA.  

The Veteran died in September 2008 and the cause of death as listed on the death certificate was metastatic malignant melanoma.  

At the time of the Veteran's death he was service-connected for: rheumatic syndrome/fibromyalgia of unknown origin involving the muscular system; rated 40 percent disabling; major depressive disorder, secondary to rheumatic syndrome, rated 30 percent disabling; hypertension, secondary to rheumatic syndrome, rated 10 percent disabling; and a PO scar of the left wrist, rated noncompensably disabling.  A combined disability rating of 60 percent had been in effect since March 31, 2003.  He had been granted a total disability rating based on individual unemployability due to service-connected disabilities since March 31, 2003.  Basic eligibility under 38 U.S.C. Chapter 35 had been established from April 25, 2003.  

The case was referred for a medical opinion and a VA Chief of Staff rendered an opinion in February 2009.  It was noted that the Veteran's cancerous mole had been removed from behind his ear 5 years prior to his death.  Thereafter, VA personnel had only visually evaluated the Veteran and the widow felt that more should have been done to detect and treat the cancer to prevent his death.  The VA physician reviewed the Veteran's electronic medical records and claim file but was unable to review records of the Minneapolis VAMC, which were not in electronically available.  However, it was assumed that such records were available to the appropriate VA clinicians when the Veteran had been seen.  

Historically, abnormal skin lesions had been found on November 19, 2002 by a primary care provider.  A biopsy was later performed the by opining physician did not have the results thereof available for review.  But, on March 24, 2003, a wide excision was performed for malignant melanoma with a subsequent skin graft procedure.  His primary care providers had examined the area of the wound in March and April 2003.  He was seen by a new care provider in November 2003 and after a full examination in December 2003 there was a diagnosis of skin cancer.  Then there were numerous follow-ups until January 2005 for a variety of conditions, including checking blood pressure, neck pain, and shortness of breath.  He then saw yet another new primary provider in April 2005 who followed the Veteran until January 2007.  A skin examination was performed in December 2005.  In January 2006 there was documentation that he was being followed for melanoma and squamous cell skin cancer.  A new skin lesion was diagnosed on examination in February 2006, and he was referred back to a VA dermatology clinic.  He was seen again in January 2007 and also in August 2007 when a new provider clearly documented the history of melanoma.  In December 2007 he presented with symptoms of tingling in his right upper extremity and later EMG findings were consistent with a central nervous system lesion, which prompted further neurological imaging when it was determined that he had a central nervous system metastasis.  

The opining VA physician reviewed medical literature as to the surveillance after treatment for melanoma and the most important elements on the follow-up were the medical history and physical examination, paying particular attention to identifying regional recurrences or secondary primary melanomas.  In this case, it was fair to assume that the VA providers were reassured that the appropriate surveillance after the excision was being performed by dermatology specialists.  Also, there was evidence of skin examinations in addition to dermatology follow-ups and even multiple examinations of the Veteran's lymph nodes.  

The Veteran had a chronic problem with fibromyalgia and neck pain.  New symptoms that developed in about April 2005 included a transient difficulty with word finding and in December 2005 he had tingling of the right hand.  Both of these new symptoms were followed-up with subsequent history and examinations, and both of these symptoms were transient in nature.  Also, the tingling appeared to be positional, based on the Veteran's history, and it resolved with repositioning of the arm.  It was not until December 2007 that the tingling was more persistent and prompted the work-up which showed the central nervous system metastasis.  

Although the span of time between the word finding difficulties and the permanent arm numbness was 2 years, one could speculate that these may have been related to metastatic disease.  New findings on surveillance on history and examination may have prompted more extensive evaluation, such as imaging studies.  

In summary, the medical literature indicated the history of annual examinations as part of the surveillance, following a diagnosis of melanoma, was the standard of care.  Here, the Veteran was followed at least annually, if not more frequently.  In addition, he was followed up at a VAMC.  The frequency of visits and the extent of examinations were not known to the opining VA physician due to limited records to review.  Also, the Veteran's stage of melanoma upon diagnosis and treatment was not known, for the same reason.  The medical literature indicated that more frequent examinations could be considered based on the risk for recurrence, which in turn was based on the stage.  The opining physician did not know the stage of the disease and without this it was difficult to provide an opinion on the appropriateness of routine surveillance.  It did appear that the minimal expectations for skin examinations were met by the VA providers.  Examination of the "loco-regional" nodes was not performed annually, however another VAMC may have been providing that service.  The transient neurological symptoms, in retrospect, might have been clues to the development of metastatic melanoma, and "neuro" imagining might have been considered.  Generally, the median survival of patients with brain metastasis was 4.4 months, with a 5 year survival of 3%.  There was a subgroup of patients that were candidates for surgical resection.  However, the opining physician did not have enough clinical information available or the expertise to know if the Veteran would have been a candidate for resection.  Nor could the opining VA physician state whether the Veteran's death could have been prevented or if his survival could have been prolonged if "neuro" imaging had been done in 2005.  Given the statistical survival for patients with brain metastases, it would seem unlikely.  

In summary, the opining physician stated that (a) it did not appear that the Veteran's death was the result of inadequate examinations.  History and physical examinations were performed at the minimal, annual, intervals based on the medical literature.  Also, a VAMC was seeing the Veteran.  Lymph node examination was not done from April 2003 to January 2006 but if a VAMC was performing this, then the standard was met; (b) whether additional testing beyond annual history and physical examinations should have been performed could not be answered as the opining physician did not have access to records of the disease stage; (c) whether "neuro" imaging should have been done when he complained of word finding difficulties and paresthesias in 2005 could be debated.  Even if performed and if metastatic disease were to have been found in 2005, it appeared that based on the medical literature that he exceeded the median survival of 4.4 months.  It appeared unlikely that finding metastatic disease earlier would have changed his long term survival or the outcome of death.  The opining physician had no specific information from a VAMC (in this regard) and thus the comment was based on medical literature, not any prognostic information specific to the Veteran.  

Another VA medical opinion was obtained in November 2013 from a VA Staff Physician.  It was stated that: 

Mr. Kinney was found to have melanoma in March 2003 when he was referred to Dermatology for evaluation of a tender lesion on his ear. 

The lesion on the patient's ear was a squamous cell cancer. However, an abnormal area behind his ear was also biopsied and proved to be a malignant melanoma.  The patient then had a wider excision of the area behind the ear and a skin graft. The pathology showed no residual melanoma.  The patient went on to have other suspicious areas of the skin biopsied over time but none of the subsequent lesions proved to be a melanoma.

The opining physician reported that the Veteran was seen on a regular basis by VA dermatology, and cited 8 such appointments (with another appointment having been cancelled by the Veteran) between June 2003 and March 2007 and in all but one his lymph nodes were examined.  Also, he was seen on 9 occasions at VA "ENT" clinics between March 2003 and April 2005.  Further, the opining physician stated that: 

In December 2007 the patient presented to an outside hospital with arm weakness.  Evaluation showed multiple brain lesions. One of these was removed and proved to be melanoma. The patient had palliative radiation therapy to the brain.  He declined evaluation by the medical oncologists.  The patient did well for several months but his symptoms worsened in the late summer.  The patient passed away in September 2008.  

The opining VA physician further stated that: 

On examination by the pathologist, the patient's melanoma was classified as Clark's level IV and Breslow depth 0.85 mm. This means that it extended fairly deeply into the layers of the skin (Clark's level IV) but was a thin tumor (Breslow depth 0.85).

Using the American Joint Commission on Cancer (AJCC) staging protocol the tumor was classified as a T1b melanoma.  This means the tumor was less than 1 mm in thickness which was good, but had an advanced Clark's level, which was not as good.  The expected five-year survival rate for someone with a T1b melanoma is approximately 90%.

Stage 1 melanomas are typically treated with a wider surgical excision, as was the case here.  Today further surgery such as regional lymph node removal is regarded as being of no proven benefit for patients with Stage 1 melanoma.  It is likely that that was the case 10 years ago as well. Adjuvant [sic] therapy - chemotherapy and/or radiation therapy in addition to surgery - has no established place in the treatment of Stage 1 melanoma.

In general, surveillance physical and dermatologic examinations are performed every 3-6 months for the first 2-3 years and then once a year after that.  For early-stage disease, which would include T1b, routine imaging is generally not recommended as part of surveillance. 

As noted above, the patient was seen by Dermatology twice in 2003 after his surgery in March, twice in 2004, twice in 2005 and once in 2006 and 2007.  These exams were detailed and include full skin and lymph node examinations.  The patient also had a chest x-ray and labs in 2003 and a chest x-ray in 2004 (ordered by Dermatology) as well as labs ordered by his primary care doctor in 2004, 2005, 2006, 2007 and 2008 and a chest x-ray in 2007. 

The patient's treatment and routine surveillance were appropriate to the his [sic] T1b melanoma. 

In answer to question (a) there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care or medical treatment to the appellant after diagnosing the Veteran's malignant melanoma in 2003. 

In answer to question (b) there was no failure to timely diagnose and properly treat the malignant melanoma. The patient's lesions were biopsied the day he was seen by Dermatology and the subsequent wide excision was done three weeks later. 

I am not entirely sure what is meant by the wording of question (c) Whether the Veteran's malignant melanoma, including status post mole removal and multiple brain lesions, was proximately caused by (1) any carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault by VA or (2) an event not reasonably foreseeable. 

The patient's melanoma was not caused by any action of the VA. The melanoma (the mole referred to in the question) was removed as part of the treatment.  The brain metastases were not proximately caused by (1) any carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault by VA or (2) an event not reasonably foreseeable.  As discussed above, the patient's treatment and follow-up surveillance were appropriate. 

With regard to question (d) Whether the Veteran's death, was proximately caused by (1) any carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault by VA or (2) an event not reasonably foreseeable, the answer is no. As discussed above, the patient's treatment and follow-up surveillance were appropriate. 

Law and Regulations

38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000 provide that accrued benefits are payable under either (a) "existing ratings or decisions", or (b) "based on evidence in the file at the date of death" and unpaid for a period of no more than two (2) years prior to death.  In this case, there is no allegation that accrued benefits are warranted under "existing ratings or decisions" and, thus, entitlement to accrued benefits in this case must be based on evidence on file at the date of death.  

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). The purpose of the statute is to award benefits to those Veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).  

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part or system separately. The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).  

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. 38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  Loving, 19 Vet. App. at 101.  

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

Thus, 38 U.S.C.A. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).  

In a claim of service connection for the cause, i.e., dependency and indemnity compensation (DIC), or DIC for the cause of death due to disability compensated under 38 U.S.C.A. § 1151, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability or to a disability compensated under 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1110, 1151; 38 C.F.R. §§ 3.303, 3.312, 3.361.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Analyses

Compensation for malignant melanoma, including status post mole removal and multiple brain lesions, under the provisions of 38 U.S.C.A. § 1151 for accrued benefits purposes

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson is competent to identify a condition which is simple, e.g., a broken leg, and sometimes not, e.g., a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

However, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute competent medical' evidence and, as such, is of little to no probative value.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This is significant because the matter of medical causation or aggravation is beyond the scope of a laypersons' mere observation of symptoms which are experienced.  Rather, the question of medical causation or aggravation requires medical training, knowledge, and expertise.  See generally 38 C.F.R. § 3.159(a)(1) and (2).  

In this case, the dispositive matter concerns the proper and timely diagnosis and treatment of the Veteran's fatal malignant metastatic melanoma.  Such matters are beyond the scope of the competence of laypersons to provide opinions. Rather, medical expertise, knowledge, and training are required.  

The 2009 medical opinion could only speculate as to the frequency and types of follow-up examinations which the Veteran had had after the initial excision of a mole.  For example, the 2009 opining physician had indicated that lymph node examinations were not done from April 2003 to January 2006.  However, the opining physician in 2013 specifically noted that from June 2003 to March 2007 the Veteran's lymph nodes had been examined on 7 occasions.  In fact, the 2013 opining physician further noted that following a wider excision and skin graft other suspicious areas were biopsied but none proved to be a melanoma.  

The 2009 medical opinion speculated as to whether "neuro" imaging should have been conducted when the Veteran had developed word finding problems and some tingling in the right arm.  However, it was also observed that these had initially been transient, having resolved and even the tingling in the right arm had been thought to be positional in nature.  

The 2013 opining physician stated that the type of melanoma which the Veteran had, i.e., Stage 1, was typically treated with a wide surgical excision, and this is how the Veteran had been treated.  Moreover, further surgery was of no proven benefit.  The 2013 opining physician not only listed the times when the Veteran had been seen at VA dermatology and ENT clinics but twice stated that the Veteran's treatment and routine surveillance were appropriate.  

While the 2009 opining physician speculated as to whether "neuro" imaging should have been conducted, the 2013 opining physician found that routine imaging was generally not recommended as part of a surveillance program.  

Although the 2013 VA opining physician did not specifically list the materials reviewed in rendering an opinion, by recitation of the dates of follow-up examinations at VA dermatology and ENT clinics, it is apparent that the 2013 VA opining physician had full access to all relevant records, unlike the opining physician in 2009.  Thus, the opinion of the 2013 VA physician is given greater weight, particularly since the 2009 physician specifically limited an opinion to general medical literature rather than provide a case-specific opinion.  The 2013 opinion, when fairly interpreted, was that there was no failure to timely diagnose and treat the Veteran's malignant melanoma and the Veteran's treatment and follow-up surveillance were also appropriate, i.e., without any carelessness, negligence, lack of proper skill, error in judgment or other fault.  

Here, the only medical opinion of record weighs against the claim.  The Board finds that recent medical opinion, obtained in 2013, to be particularly persuasive for the conclusion that there was no carelessness, negligence, lack of proper skill, error in judgment or other fault on the part of VA in detecting, diagnosing, treating, and following up of the Veteran as to his malignant melanoma.  

DIC under the provisions of 38 U.S.C.A. § 1151

It is neither shown nor contended that the Veteran's fatal metastatic malignant melanoma first manifested during his active service from 1960 to 1962 or manifested within one year of his service discharge in August 1962.  

To be entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1151 requires that there be an adjudication of entitlement to compensation under that provision.  However, as the Board had determined that compensation is not warranted under 38 U.S.C.A. § 1151 for the Veteran's fatal malignant metastatic melanoma, there can be no entitlement to DIC under 38 U.S.C.A. § 1151.  

So, for these reasons, the Board concludes that the preponderance of the evidence is against the claims and that there is no doubt to be favorably resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

The claim for compensation for malignant melanoma, including status post mole removal and multiple brain lesions, under the provisions of 38 U.S.C.A. § 1151 for accrued benefits purposes is denied.  

The claim for DIC under the provisions of 38 U.S.C.A. § 1151 is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


